PER CURIAM:
John Winston Peel, represented by privately retained counsel, was convicted upon his plea of guilty of theft from an interstate shipment and conspiracy. After he was sentenced, he stated in a letter to the district judge that he desired “to appeal this sentence.” The judge ordered notice of appeal filed for the appellant, which was done on October 8, 1968.
The appellant has failed either to pay the docketing fee for his appeal, or to return the Affidavit of Financial Status which would enable him to proceed in forma pauperis under the Criminal Justice Act, despite repeated requests from the Clerk of this Court. His counsel filed a motion to withdraw from the case (which has been granted) wherein counsel opines that there is no merit to the appeal.
Pursuant to this Court’s local Rule 9 (b), the appeal is hereby dismissed for want of prosecution.
Appeal dismissed.